Citation Nr: 9915129	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) (and previously ROs in Cleveland, Ohio 
and San Diego, California).  

The record reflects that in November 1984 the RO, inter alia, 
denied entitlement to service connection for skin disease, 
including as a result of herbicide exposure.  In September 
1987 the RO denied entitlement to service connection for skin 
disease upon reconsideration.

In July 1991 the RO, inter alia, denied entitlement to 
service connection for PTSD, and denied entitlement to 
service connection for skin disease upon reconsideration.  
Subsequently, the veteran perfected an appeal as to the issue 
of entitlement to service connection for PTSD.

In March 1994 the RO, inter alia, under the authority of the 
Agent Orange Act of 1991 denied entitlement to service 
connection for a skin disorder, claimed as chloracne, as a 
result of herbicide exposure.  Subsequently, the veteran 
perfected an appeal to this issue.

The Board notes the RO denied entitlement to service 
connection for porphyria cutanea tarda in December 1996, and 
incorporated the issue into the appeal for entitlement to 
service connection for a skin disorder, as a result of 
herbicide exposure.  

The Board also notes the issues of entitlement to nonservice-
connected disability pension and, subsequently, entitlement 
to an effective date from January 22, 1990, for the award of 
nonservice-connected disability pension developed on appeal 
were granted.  Therefore, the issues listed on the title page 
of this decision are the only issues presently before the 
Board for appellate review.


REMAND

Review of the record reflects that in April 1992 and June 
1994 the veteran requested a personal hearing before a Board 
Member on copies of VA Form 9.  The Board notes the record 
does not reflect that the veteran has been provided a hearing 
before a Board Member or that he has expressed a desire to 
cancel this request. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










